Citation Nr: 1708460	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California 


THE ISSUES

1.  Entitlement to service connection for a low back disability with radiculopathy/pain of the left lower extremity. 

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left eye disability.

4.  Entitlement to service connection for a skin disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In February 2015, a Central Office Board hearing was held before the undersigned Veterans Law Judge.  In May 2015, the Board remanded this case.

In December 2016, the Veteran indicated that he no longer wanted representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Board remanded this case for various development including obtaining VA records and affording the Veteran a VA examination.  The requested records have been obtained, to the extent possible.  However, the Veteran did not report for the examination.  The Veteran has also failed to report for prior examinations; however, as previously noted, the Veteran testified that he is homeless and that he might not have received notice of the examinations.  

In December 2016, the Veteran indicated that he did not want an examination.  In view of the documented inservice assault which the Veteran indicated caused his disabilities and in light of service treatment records that document complaints of and treatment for, rashes, the Board finds that a VA medical opinion should nonetheless be obtained with regard to the issues on appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability with radiculopathy/pain of the left lower extremity, neck disability, left eye disability, and skin disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include a documented April 1981 inservice assault, and for the skin disorder, documented inservice rashes.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

